Case 2:19-cv-10958-MCS-SS Document 21 Filed 10/05/20 Page 1 of 1 Page ID #:100



 1
 2                                                               JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10   CHARLES JONES,                          Case No. 2:19-cv-10958-MCS-SS
11
                         Plaintiff,          JUDGMENT
12
13                v.
14
     UNITED STATES OF AMERICA
15
                         Defendant.
16
17         Pursuant to the Court’s Order granting the motion for summary judgment on all
18   claims brought by Plaintiff Charles Jones against Defendant the United States of
19   America,
20         IT IS HEREBY ORDERED that judgment be entered dismissing the action by
21   Plaintiff against Defendant.
22
23   IT IS SO ORDERED.
24
25   Dated: October 5, 2020           ________________________________
26                                         MARK C. SCARSI
                                           UNITED STATES DISTRICT JUDGE
27
28
                                             1
